Citation Nr: 1110821	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to continued vocational and rehabilitation services.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York, that denied the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In 2009, this case was administratively transferred from the Board to the RO so that an issue related to the Veteran's representation could be addressed.  

On return of the claim to the Board it appears, based on the brief face used by the Board (Cover Sheet), that only a single claims volume was received.  Yet, now before the Board are two volumes.  Unfortunately, neither volume contains the pertinent records related to the Veteran's appeal for continued vocational and rehabilitation services.

Accordingly, the case is REMANDED for the following action:

The AMC/RO will ensure that the file, to specifically include any vocational rehabilitation file, with all records related to the Veteran's claim for continued vocational and rehabilitation services is forwarded to the Board.  The AMC/RO will also ensure that  any vocational and rehabilitation records in the two volumes currently at the Board are transferred to the file with the vocational and rehabilitation records.

The case should thereafter be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


